

	

		II

		109th CONGRESS

		2d Session

		S. 2381

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2006

			Mr. Frist (for himself,

			 Mr. McConnell, Mr. McCain, Mr.

			 Kerry, Mr. Sessions,

			 Mr. Allen, Mr.

			 Bunning, Mr. Alexander,

			 Mr. Talent, Mr.

			 DeMint, Mr. Graham,

			 Mr. Kyl, Mr.

			 Allard, Mrs. Dole,

			 Mr. Enzi, Mr.

			 Brownback, Mr. Isakson,

			 Mr. Burr, Mr.

			 Chambliss, Mr. Chafee,

			 Mr. Santorum, Mr. Thune, Mr.

			 Gregg, Mr. Sununu,

			 Mr. Vitter, Mr.

			 Martinez, Mr. Crapo, and

			 Mr. Thomas) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Budget

		

		A BILL

		To amend the Congressional Budget and Impoundment Control

		  Act of 1974 to provide line item rescission authority.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Legislative Line Item Veto Act of

			 2006.

		2.Legislative line

			 item veto

			(a)In

			 generalTitle X of the Congressional Budget and Impoundment

			 Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking part C and

			 inserting the following:

				

					CLegislative line

				item veto

						1021.

							expedited consideration of certain proposed

		  rescissions 

							(a)Proposed

				RescissionsThe President may propose, at the time and in the

				manner provided in subsection (b), the rescission of any dollar amount of

				discretionary budget authority or the rescission, in whole or in part, of any

				item of direct spending.

							(b)Transmittal of

				special message

								(1)Special

				message

									(A)In

				generalThe President may transmit to Congress a special message

				proposing to rescind any dollar amount of discretionary budget authority or any

				item of direct spending.

									(B)Contents of

				special messageEach special message shall specify, with respect

				to the budget authority or item of direct spending proposed to be

				rescinded—

										(i)the amount of

				budget authority or the specific item of direct spending that the President

				proposes be rescinded;

										(ii)any account,

				department, or establishment of the Government to which such budget authority

				or item of direct spending is available for obligation, and the specific

				project or governmental functions involved;

										(iii)the reasons why

				such budget authority or item of direct spending should be rescinded;

										(iv)to the maximum

				extent practicable, the estimated fiscal, economic, and budgetary effect

				(including the effect on outlays and receipts in each fiscal year) of the

				proposed rescission;

										(v)to the maximum

				extent practicable, all facts, circumstances, and considerations relating to or

				bearing upon the proposed rescission and the decision to effect the proposed

				rescission, and the estimated effect of the proposed rescission upon the

				objects, purposes, and programs for which the budget authority or item of

				direct spending is provided; and

										(vi)a draft bill

				that, if enacted, would rescind the budget authority or item of direct spending

				proposed to be rescinded in that special message.

										(2)Enactment of

				rescission bill

									(A)Deficit

				reductionAmounts of budget authority or items of direct spending

				which are rescinded pursuant to enactment of a bill as provided under this

				section shall be dedicated only to deficit reduction and shall not be used as

				an offset for other spending increases.

									(B)Adjustment of

				committee allocationsNot later than 5 days after the date of

				enactment of a rescission bill as provided under this section, the chairs of

				the Committees on the Budget of the Senate and the House of Representatives

				shall revise levels under section 311(a) of the Congressional Budget Act of

				1974 and adjust the committee allocations under section 302(a) of the

				Congressional Budget Act of 1974 to reflect the rescission, and the appropriate

				committees shall report revised allocations pursuant to section 302(b) of the

				Congressional Budget Act of 1974, as appropriate.

									(C)Adjustments to

				capsAfter enactment of a rescission bill as provided under this

				section, the Office of Management and Budget shall revise applicable limits

				under the Balanced Budget and Emergency Deficit Control Act of 1985, as

				appropriate.

									(c)Procedures for

				expedited consideration

								(1)In

				general

									(A)IntroductionBefore

				the close of the second day of session of the Senate and the House of

				Representatives, respectively, after the date of receipt of a special message

				transmitted to Congress under subsection (b), the majority leader or minority

				leader of each House shall introduce (by request) a bill to rescind the amounts

				of budget authority or items of direct spending, as specified in the special

				message and the President’s draft bill. If the bill is not introduced as

				provided in the preceding sentence in either House, then, on the third day of

				session of that House after the date of receipt of that special message, any

				Member of that House may introduce the bill.

									(B)Referral and

				reportingThe bill shall be referred to the appropriate

				committee. The committee shall report the bill without substantive revision and

				with or without recommendation. The committee shall report the bill not later

				than the fifth day of session of that House after the date of introduction of

				the bill in that House. If the committee fails to report the bill within that

				period, the committee shall be automatically discharged from consideration of

				the bill, and the bill shall be placed on the appropriate calendar.

									(C)Final

				passageA vote on final passage of the bill shall be taken in the

				Senate and the House of Representatives on or before the close of the 10th day

				of session of that House after the date of the introduction of the bill in that

				House. If the bill is passed, the Secretary of the Senate or the Clerk of the

				House of Representatives, as the case may be, shall cause the bill to be

				transmitted to the other House before the close of the next day of session of

				that House.

									(2)Consideration

				in the House of Representatives

									(A)Motion to

				proceed to considerationA motion in the House of Representatives

				to proceed to the consideration of a bill under this subsection shall be highly

				privileged and not debatable. An amendment to the motion shall not be in order,

				nor shall it be in order to move to reconsider the vote by which the motion is

				agreed to or disagreed to.

									(B)Limits on

				debateDebate in the House of Representatives on a bill under

				this subsection shall not exceed 4 hours, which shall be divided equally

				between those favoring and those opposing the bill. A motion further to limit

				debate shall not be debatable. It shall not be in order to move to recommit a

				bill under this subsection or to move to reconsider the vote by which the bill

				is agreed to or disagreed to.

									(C)AppealsAppeals

				from decisions of the Chair relating to the application of the Rules of the

				House of Representatives to the procedure relating to a bill under this section

				shall be decided without debate.

									(D)Application of

				house rulesExcept to the extent specifically provided in this

				section, consideration of a bill under this section shall be governed by the

				Rules of the House of Representatives. It shall not be in order in the House of

				Representatives to consider any bill introduced pursuant to the provisions of

				this section under a suspension of the rules or under a special rule.

									(3)Consideration

				in the Senate

									(A)Motion to

				proceed to considerationA motion to proceed to the consideration

				of a bill under this subsection in the Senate shall not be debatable. It shall

				not be in order to move to reconsider the vote by which the motion to proceed

				is agreed to or disagreed to.

									(B)Limits on

				debateDebate in the Senate on a bill under this subsection, and

				all debatable motions and appeals in connection therewith (including debate

				pursuant to subparagraph (D)), shall not exceed 10 hours, equally divided and

				controlled in the usual form.

									(C)AppealsDebate

				in the Senate on any debatable motion or appeal in connection with a bill under

				this subsection shall be limited to not more than 1 hour, to be equally divided

				and controlled in the usual form.

									(D)Motion to limit

				debateA motion in the Senate to further limit debate on a bill

				under this subsection is not debatable.

									(E)Motion to

				recommitA motion to recommit a bill under this subsection is not

				in order.

									(F)Consideration

				of the house bill

										(i)In

				generalIf the Senate has received the House companion bill to

				the bill introduced in the Senate prior to the vote required under paragraph

				(1)(C), then the Senate may consider, and the vote under paragraph (1)(C) may

				occur on, the House companion bill.

										(ii)Procedure

				after vote on Senate billIf the Senate votes, pursuant to

				paragraph (1)(C), on the bill introduced in the Senate, then immediately

				following that vote, or upon receipt of the House companion bill, the House

				bill shall be deemed to be considered, read the third time, and the vote on

				passage of the Senate bill shall be considered to be the vote on the bill

				received from the House.

										(d)Amendments and

				divisions prohibitedNo amendment to a bill considered under this

				section shall be in order in either the Senate or the House of Representatives.

				It shall not be in order to demand a division of the question in the House of

				Representatives (or in a Committee of the Whole). No motion to suspend the

				application of this subsection shall be in order in the House of

				Representatives, nor shall it be in order in the House of Representatives to

				suspend the application of this subsection by unanimous consent.

							(e)Temporary

				presidential authority To withhold

								(1)In

				generalAt the same time as the President transmits to Congress a

				special message pursuant to subsection (b), the President may direct that any

				dollar amount of discretionary budget authority proposed to be rescinded in

				that special message shall not be made available for obligation for a period

				not to exceed 180 calendar days from the date the President transmits the

				special message to Congress.

								(2)Early

				availabilityThe President may make any dollar amount of

				discretionary budget authority deferred pursuant to paragraph (1) available at

				a time earlier than the time specified by the President if the President

				determines that continuation of the deferral would not further the purposes of

				this Act.

								(f)Temporary

				presidential authority To suspend

								(1)In

				generalAt the same time as the President transmits to Congress a

				special message pursuant to subsection (b), the President may suspend the

				execution of any item of direct spending proposed to be rescinded in that

				special message for a period not to exceed 180 calendar days from the date the

				President transmits the special message to Congress.

								(2)Early

				availabilityThe President may terminate the suspension of any

				item of direct spending at a time earlier than the time specified by the

				President if the President determines that continuation of the suspension would

				not further the purposes of this Act.

								(g)DefinitionsFor

				purposes of this section—

								(1)the term

				appropriation law means any general or special appropriation Act,

				and any Act or joint resolution making supplemental, deficiency, or continuing

				appropriations;

								(2)the term

				deferral has, with respect to any dollar amount of discretionary

				budget authority, the same meaning as the phrase deferral of budget

				authority defined in section 1011(1) in part B (2 U.S.C.

				682(1));

								(3)the term

				dollar amount of discretionary budget authority means the entire

				dollar amount of budget authority and obligation limitations—

									(A)specified in an

				appropriation law, or the entire dollar amount of budget authority required to

				be allocated by a specific proviso in an appropriation law for which a specific

				dollar figure was not included;

									(B)represented

				separately in any table, chart, or explanatory text included in the statement

				of managers or the governing committee report accompanying such law;

									(C)required to be

				allocated for a specific program, project, or activity in a law (other than an

				appropriation law) that mandates the expenditure of budget authority from

				accounts, programs, projects, or activities for which budget authority is

				provided in an appropriation law;

									(D)represented by

				the product of the estimated procurement cost and the total quantity of items

				specified in an appropriation law or included in the statement of managers or

				the governing committee report accompanying such law; or

									(E)represented by

				the product of the estimated procurement cost and the total quantity of items

				required to be provided in a law (other than an appropriation law) that

				mandates the expenditure of budget authority from accounts, programs, projects,

				or activities for which dollar amount of discretionary budget authority is

				provided in an appropriation law;

									(4)the terms

				rescind or rescission mean to modify or repeal a

				provision of law to prevent—

									(A)budget authority

				from having legal force or effect;

									(B)in the case of

				entitlement authority, to prevent the specific legal obligation of the United

				States from having legal force or effect; and

									(C)in the case of

				the food stamp program, to prevent the specific provision of law that provides

				such benefit from having legal force or effect;

									(5)the term

				direct spending means budget authority provided by law (other than

				an appropriation law); entitlement authority; and the food stamp

				program;

								(6)the term

				item of direct spending means any specific provision of law

				enacted after the effective date of the Legislative Line Item Veto Act of 2006

				that is estimated to result in a change in budget authority or outlays for

				direct spending relative to the most recent levels calculated pursuant to

				section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985

				and included with a budget submission under section 1105(a) of title 31, United

				States Code, and with respect to estimates made after that budget submission

				that are not included with it, estimates consistent with the economic and

				technical assumptions underlying the most recently submitted President’s

				budget;

								(7)the term

				suspend the execution means, with respect to an item of direct

				spending or a targeted tax benefit, to stop for a specified period, in whole or

				in part, the carrying into effect of the specific provision of law that

				provides such benefit; and

								(8)(A)the term targeted

				tax benefit means—

										(i)any revenue-losing provision that

				provides a Federal tax deduction, credit, exclusion, or preference to 100 or

				fewer beneficiaries under the Internal Revenue Code of 1986 in any fiscal year

				for which the provision is in effect; and

										(ii)any Federal tax provision that

				provides temporary or permanent transitional relief for 10 or fewer

				beneficiaries in any fiscal year from a change to the Internal Revenue Code of

				1986;

										(B)a provision shall not be treated as

				described in subparagraph (A)(i) if the effect of that provision is

				that—

										(i)all persons in the same industry or

				engaged in the same type of activity receive the same treatment;

										(ii)all persons owning the same type

				of property, or issuing the same type of investment, receive the same

				treatment; or

										(iii)any difference in the treatment

				of persons is based solely on—

											(I)in the case of businesses and

				associations, the size or form of the business or association involved;

											(II)in the case of individuals, general

				demographic conditions, such as income, marital status, number of dependents,

				or tax-return-filing status;

											(III)the amount involved; or

											(IV)a generally-available election under the

				Internal Revenue Code of 1986;

											(C)a provision shall not be treated as

				described in subparagraph (A)(ii) if—

										(i)it provides for the retention of

				prior law with respect to all binding contracts or other legally enforceable

				obligations in existence on a date contemporaneous with congressional action

				specifying such date; or

										(ii)it is a technical correction to

				previously enacted legislation that is estimated to have no revenue

				effect;

										(D)for purposes of subparagraph

				(A)—

										(i)all businesses and associations

				that are members of the same controlled group of corporations (as defined in

				section 1563(a) of the Internal Revenue Code of 1986) shall be treated as a

				single beneficiary;

										(ii)all qualified plans of an employer

				shall be treated as a single beneficiary;

										(iii)all holders of the same bond

				issue shall be treated as a single beneficiary; and

										(iv)if a corporation, partnership,

				association, trust or estate is the beneficiary of a provision, the

				shareholders of the corporation, the partners of the partnership, the members

				of the association, or the beneficiaries of the trust or estate shall not also

				be treated as beneficiaries of such provision;

										(E)for the purpose of this paragraph, the

				term revenue-losing provision means any provision that results in

				a reduction in Federal tax revenues for any one of the two following

				periods—

										(i)the first fiscal year for which the

				provision is effective; or

										(ii)the period of the 5 fiscal years

				beginning with the first fiscal year for which the provision is effective;

				and

										(F)the terms used in this paragraph shall

				have the same meaning as those terms have generally in the Internal Revenue

				Code of 1986, unless otherwise expressly provided.

									(h)Application to

				targeted tax benefitsThe President may propose the repeal of any

				targeted tax benefit in any bill that includes such a benefit, under the same

				conditions, and subject to the same Congressional consideration, as a proposal

				under this section to rescind an item of direct

				spending.

							.

			(b)Exercise of

			 rulemaking powersSection 904 of the Congressional Budget Act of

			 1974 (2 U.S.C. 621 note) is amended—

				(1)in subsection

			 (a), by striking and 1017 and inserting 1017, and

			 1021; and

				(2)in subsection

			 (d), by striking section 1017 and inserting sections 1017

			 and 1021.

				(c)Clerical

			 amendments(1)Section 1(a) of the

			 Congressional Budget and Impoundment Control Act of 1974 is amended by—

					(A)striking Parts A and B

			 before title X and inserting Parts A, B, and C;

			 and

					(B)striking the last sentence and

			 inserting at the end the following new sentence: Part C of title X also

			 may be cited as the Legislative Line Item Veto Act of

			 2006..

					(2)Table of

			 contentsThe table of contents set forth in section 1(b) of the

			 Congressional Budget and Impoundment Control Act of 1974 is amended by deleting

			 the contents for part C of title X and inserting the following:

					

						

							Part C—Legislative line item veto

							Sec. 1021. expedited consideration of certain proposed

				rescissions.

						

						.

				(d)SeverabilityIf

			 any provision of this Act or the amendments made by it is held to be

			 unconstitutional, the remainder of this Act and the amendments made by it shall

			 not be affected by the holding.

			(e)Effective

			 dateThe amendments made by this Act shall—

				(1)take effect on

			 the date of enactment of this Act; and

				(2)apply only to any

			 dollar amount of discretionary budget authority, item of direct spending, or

			 targeted tax benefit provided in an Act enacted on or after the date of

			 enactment of this Act.

				

